Title: John C. Calhoun to James Madison, 13 May 1827
From: Calhoun, John C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Pendleton
                                
                                13th May 1827
                            
                        
                        The writer of the enclosed was formerly a professor of Mathematicks’ in the College of Georgetown, and has
                            the reputation, I believe deservedly, of being among the best Mathematicians and Scholars in our country.
                        While I was in the Department of War, he was appointed one of the visitors to West Point; and he evinced on
                            the occasion, so much proficiency in the various branches of Sciences taught there, as to make a very favourable impression
                            on the members of that institution. The acceptance of the place of visitor caused some dissatisfaction among his more
                            rigid Religious associates in the Georgetown College, which caused his resignation.
                        My impression, on a short personal acquaintance, is much in his favour, and should he succeed in his
                            application, I have little doubt, but that he would prove a valuable acquisition to your flourishing institution. With
                            very great respect I am & &c
                        
                            
                                J. C. Calhoun
                            
                        
                    